MEMORANDUM OPINION
No. 04-03-00899-CV
IN RE CENTRAL MUTUAL INSURANCE COMPANY
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	December 31, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	On December 2, 2003, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
							PER CURIAM
1.  This proceeding arises out of Cause No. 2002-CI-16106, styled Esther T. Foose v. John Jacob Cox, William
Cox, and Central Mutual Insurance Company, pending in the 225th Judicial District Court, Bexar County, Texas, the
Honorable John D. Gabriel presiding.